Third District Court of Appeal
                              State of Florida

                         Opinion filed August 27, 2014.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                               No. 3D14-933
                         Lower Tribunal No. 13-4495
                            ________________


                         Bank of America, N.A.,
                                   Appellant,

                                         vs.

                          Daniel Scott Taccone,
                                      Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Norma S.
Lindsey, Judge.

     Kahane & Associates and H. Michael Muñiz (Plantation), for appellant.

     Dennis R. Haber, for appellee.


Before WELLS, EMAS and FERNANDEZ, JJ.

     PER CURIAM.
      Based upon Appellee’s confession of error, and our own review of the

record, we conclude that the trial court erred in denying Appellant’s motion

seeking to vacate the trial court’s earlier order of dismissal. We reverse and

remand the March 25, 2014 order with directions to vacate the dismissal order

entered on January 10, 2014.




                                      2